Merrick, 0. J.
There is a motion to dismiss the appeal in this case.
The suit has been brought against the defendant in her capacity of widow in community and tutrix to the minor children of Vincent Kirkland, deceased, and the defendant in her capacity of tutrix has set up a reconventional demand.
The appeal bond is executed by the plaintiffs in 'her favor, in her individual capacity only. The appeal is defective, in not making the defendant a party in her capacity of tutrix.
It is, therefore, ordered, that the appeal taken in this case be dismissed, at the costs of the appellants.